Citation Nr: 1142483	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1943 to April 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  The case was previously before the Board in May 2011 when, in pertinent part, it was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Because this matter was prematurely returned to the Board following the May 2011 remand (and not all action sought was completed), it must again be remanded.  Specifically, the prior Board remand instructed the RO/AMC to send the Veteran a letter asking him to identify (and provide releases for records from) all sources of treatment and evaluation he has received for his hearing loss (to specifically includes those identified in his April 2011 correspondence).  

By a May 2011 letter to the Veteran, the AMC implemented the Board's remand instructions.  The Veteran was advised he had 30 days, or a decision may be made on his claim.  On July 16, 2011, the AMC issued a supplemental statement of the case (SSOC) in the matter, and in August 2011 the case was recertified to the Board.  

The Board invites the AMC's attention to the Board's May 2011 remand, specifically to the language advising the Veteran that he has a year to respond.  The one year period has not yet expired.  [AMC is advised (in case it is unaware) that the United States Court of Appeals for Veterans Claims has routinely found (by endorsement of Joint Motions by the Parties to the effect) that readjudication of a claim prior to the expiration of a time period afforded for response is a due process violation (that invalidates any application of 38 C.F.R. § 3.158(a)).]  AMC is reminded that compliance with the Board's remand instructions is not discretionary, but is mandated as a matter of law.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should send the Veteran a letter notifying him that he has until May 13, 2012 to respond to the May 13, 2011 letter requesting authorizations for release for all records identified in that letter.  Inform the Veteran that if he does not respond by that date, his claim will be processed under the provisions of 38 C.F.R. § 3.158(a).  The letter must include a copy of 38 C.F.R. § 3.158(a).  The Veteran must be afforded until May 13, 2012 to respond.

2. If the Veteran responds to the May 2011 letter with release forms for identified records, the RO should proceed with all further necessary development, including securing the identified records and arranging for any further development suggested by such records, such as arranging for an examination or securing a medical opinion.  

3. The RO should then (after May 13, 2012, if the Veteran does not respond to the May 2011 letter request before that date (in which case the readjudication must be under 38 C.F.R. § 3.158(a))) readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

